Title: From John Adams to François Adriaan Van der Kemp, 5 June 1812
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Vander kemp.
Quincy June 5. 1812

Can you give me any News of the Millenium? Is it to commence Soon enough for me to entertain a hope that I may live a thousand Years longer? I want to Study the Chaldaic Language and all its Dialects and all the Books that are written in them. I want to read all the Christian Fathers and ecclesiastical Historians. I want to learn the Chinese Language, and to Study all the Asiatic Researchers. Do you understand me?
Why do you Single out poor Calvin and Servetus? Luther would not tollerate Zwinglius, because he did not believe in Constan Consubstantiation. Peter Postellus was condemned for being a Zwinglian. Anabaptist also were put to death. Zwinglius also condemned an Anabaptist to be drowned. With the Qui iterum mergit mergitur. Even Melancthon approved the death of Servetus. Why then do you Single out Calvin. All the Protestant Leaders were intollerant; and all the Protestant Dissenters too, when they had power, even the Settlers of Virginia and New England. If the Arminians are an exception, they never had Power. The French Atheists Deists Philosophers in the late Revolution were as intollerant as Christian Priests.—What Shall We Say? Human Nature is intollerant when ever it has power. Trust Power then without a counterprize to no Man to no sect to no Party. Amen and Amen

John Adams
